NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

U.S. SECURITIES & EXCHANGE                      No.    18-16684
COMMISSION,
                                                D.C. No. 2:13-cv-02280-GMN-
                Plaintiff-Appellee,             PAL

 v.
                                                MEMORANDUM*
JAMES WARRAS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      James Warras appeals pro se from the district court’s order denying his post-

judgment motions for reconsideration pursuant to Federal Rule of Civil Procedure

60 in this civil enforcement action brought by the Securities and Exchange

Commission (“SEC”). We have jurisdiction under 28 U.S.C. § 1291. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion. Sch. Dist. No. 1J Multnomah Cty., Or. v. ACandS, Inc.,

5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Warras’s motions

for reconsideration under Rule 60(b) because Warras failed to establish any basis

for relief. See id. at 1263 (setting forth grounds for relief under Rule 60(b)).

      To the extent that Warras attempts to challenge the district court’s

underlying summary judgment, we lack jurisdiction because Warras did not timely

file a notice of appeal as to the underlying judgment, or post-judgment motion that

tolled the time to file a notice of appeal as to the judgment. See Fed. R. App. P.

4(a)(1)(B); 4(a)(4)(A)(vi); Harman v. Harper, 7 F.3d 1455, 1458 (9th Cir. 1993)

(appeal from denial of Rule 60(b) relief does not bring the entire underlying

judgment up for review).

      We do not consider Warras’s contention that he received ineffective

assistance of counsel in his criminal proceeding because it is outside the scope of

this appeal. See United States v. Hanoum, 33 F.3d 1128, 1131 (9th Cir. 1994)

(“[T]he customary procedure in this Circuit for challenging the effectiveness of

defense counsel in a federal criminal trial is by collateral attack on the conviction

under 28 U.S.C. § 2255.”).

      AFFIRMED.




                                           2                                       18-16684